Exhibit 10.6

 

SEPARATION AGREEMENT

AND GENERAL RELEASE

 

1.0 PARTIES: The parties to this Separation Agreement and General Release
(“Agreement”) are Dr. Philip A. Dur (“Dr. Dur”) and NORTHROP GRUMMAN CORPORATION
(“Northrop Grumman” or “the Company”).

 

2.0 RECITALS: This Agreement is made regarding the following facts:

 

  2.1 Dr. Dur is currently an elected officer of the Company. From October 1,
2001 through July 1, 2005 he served as President of the Company’s Ships Systems
sector, which is engaged in the design, manufacture, modification, maintenance
and overhaul of ships and components thereof to the U.S. Government.

 

  2.2 Dr. Dur and the Company have concluded that it is in their mutual best
interests for Dr. Dur to retire from the Company no later than December 31,
2005.

 

  2.3 The Company has concluded that it is in its best interests to offer
Dr. Dur the severance benefits set forth in this Agreement in recognition of his
contributions to the Company.

 

  2.4 Dr. Dur wishes to accept the Company’s offer, and to enter into this
Agreement.

 

3.0 CONSIDERATION: In exchange for Dr. Dur’s promise to abide by all of the
terms of this Agreement, the Company agrees to provide the following
consideration:

 

  3.1 Lump-sum Cash Severance. The Company agrees to pay Dr. Dur the sum of
$2,900,000, less applicable withholding. This amount will be paid to Dr. Dur in
a single lump sum payment within thirty (30) calendar days of the later of the
following two events: (a) the expiration of the revocation period set forth in
Section 14 of this Agreement, or (b) the date Dr. Dur’s employment with the
Company ends (“Separation Date”).

 

  3.2 Continued Vesting in RPSRs: Following his Separation Date, Dr. Dur shall
continue to vest in all Restricted Performance Stock Rights (“RPSRs”) granted to
him, as if he were actively employed. Such RPSR grants shall be valued and paid
to Dr. Dur at the conclusion of the Performance Periods specified therein, at
the same time that RPSR grants to other employees which have the same
Performance Periods are valued and paid.



--------------------------------------------------------------------------------

  3.3 Continued Vesting in Stock Options: Following his Separation Date, Dr. Dur
shall continue to vest in all unvested stock options previously granted to him
as if he were actively employed. Notwithstanding the provision in the stock
option grant certificates which provides that options must be exercised within
90 days following termination of employment (except for certain retirement
provisions not applicable here), Dr. Dur shall have five years from his
Separation Date to exercise all of his stock options, but in no event shall
Dr. Dur be able to exercise an option after the Expiration Date set forth
therein.

 

  3.4 Bonus for 2005. Dr. Dur will be paid a bonus for the 2005 performance year
pursuant to the terms of the Performance Achievement Plan, in addition to the
lump-sum cash severance payment described in Section 3.1. This bonus will be
paid when the annual bonuses are paid to active employees in February or March
of 2006. The amount of the bonus will be based on the Corporate Unit Performance
Factor (“UPF”) with an Individual Performance Factor (“IPF”) determined by the
Company’s Chief Executive Officer.

 

  3.5 Medical and Dental Coverage Continuation. Dr. Dur may elect to continue
his medical and dental coverage in effect as of the Separation Date for three
years, provided he pays his portion of the cost of such coverage with after-tax
dollars. The Company will continue to pay its portion of the cost of Dr. Dur’s
medical and dental benefits for the three year period. If rates for active
employees increase during this continuation period, Dr. Dur’s contribution will
increase proportionately. Also, if medical and dental benefits are modified or
terminated for elected officers during this continuation period, Dr. Dur’s
benefits shall be subject to this modification or termination. Following the end
of this three year period, Dr. Dur shall have the option of continuing his
medical and dental coverage until July 1, 2009, but only if he provides
reasonable advance notice to the Company of his intent to so, and only if he
timely pays the full COBRA rate for such coverage.

 

  3.6 Other Fringe Benefits. Pursuant to the terms of the Executive Perquisite
Program for elected officers, Dr. Dur is currently entitled to certain
perquisites, including an automobile allowance and reimbursement for certain tax
preparation and financial planning fees. All such perquisites shall cease as of
Dr. Dur’s Separation Date. However, the Company shall make cash payments to
Dr. Dur of (i) $45,000, representing the value of three years of the automobile
allowance, and (ii) $27,000, representing the value of three years of the tax
preparation/financial planning perquisites. These cash payments shall be made at
the same time as the payment set forth in Section 3.1 of this Agreement.

 

2



--------------------------------------------------------------------------------

  3.7 Outplacement. Dr. Dur will be eligible to be reimbursed for the cost of
outplacement services during the one year period following his Separation Date;
provided, however that the total cost reimbursed shall be no greater than
$50,000.

 

  3.8 Not Pension Eligible Compensation. None of the consideration or payments
made pursuant to this Agreement shall be eligible as compensation under any
Company retirement, pension or benefit plan.

 

4.0 SEPARATION FROM EMPLOYMENT: Dr. Dur agrees to retire from the Company
effective December 31, 2005. In the event Dr. Dur’s services are no longer
needed prior to December 31, 2005, the Company may elect to request that Dr. Dur
retire on a date earlier than December 31, 2005. In that event, Dr. Dur shall
retire on the date requested by the Company, and the Company shall pay Dr. Dur,
in a lump sum, the base salary he would have earned had he worked through
December 31 (less applicable withholding), with this payment to be made at the
same time as the payment set forth in Section 3.1. The date Dr. Dur retires in
accordance with this Section 4.0 shall be his Separation Date. Dr. Dur will
remain entitled to the bonus described in Section 3.4, regardless of whether the
Company elects to request his retirement before December 31, 2005,

 

5.0 COMPLETE RELEASE: In exchange for the consideration described in Section 3,
Dr. Dur RELEASES and PROMISES NOT TO SUE the Company. For purposes of this
Release, the term “Company” includes not only Northrop Grumman Corporation, but
also any parents, subsidiaries, affiliates, predecessors, successors, assigns,
related companies or entities, its or their employee benefit plans, trustees,
fiduciaries and administrators, and any and all of its and their respective past
or present officers, directors, partners, insurers, agents, representatives,
attorneys, accountants, actuaries and employees. For purposes of this Release,
the term “Dr. Dur” includes not only Dr. Dur himself, but also his heirs,
spouses or former spouses, executors, administrators, agents, attorneys,
representatives or assigns. This Release extinguishes all of Dr. Dur’ claims,
demands or causes of action, known or unknown, against the Company, based on
anything occurring on or before the date Dr. Dur signs this Agreement.

 

  5.1 This Release includes, but is not limited to, claims relating to Dr. Dur’s
employment and the ending of that employment, any rights of continued
employment, reinstatement or reemployment by the Company, claims relating to or
arising under Company dispute resolution procedures, claims for any costs or
attorneys’ fees incurred by Dr. Dur, and any claims for severance benefits under
any contract, plan or policy.

 

  5.2

This Release includes, but is not limited to, claims arising under the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act,
the False Claims Act, the Family and Medical Leave Act, Executive Order
No. 11246, the Civil Rights Act of 1991, and 42 U.S.C.

 

3



--------------------------------------------------------------------------------

 

§ 1981. It also includes, but is not limited to, claims under Title VII of the
Civil Rights Act of 1964, which prohibits discrimination in employment based on
race, color, religion, sex or national origin, and retaliation; the Americans
with Disabilities Act, which prohibits discrimination in employment based on
disability, and retaliation; and any other federal, state or local laws or
regulations prohibiting employment discrimination or retaliation, whether such
claim be based upon an action filed by Dr. Dur or by any governmental agency.

 

  5.3 This Release also includes, but is not limited to, any rights, claims,
causes of action, demands, damages or costs arising under or in relation to the
Company’s personnel policies or employee handbooks, or any oral or written
representations or statements made by officers, directors, lawyers, employees or
agents of the Company, past and present, or under any state or federal law
regulating wages, hours, compensation or employment, or any claim for
retaliation, wrongful discharge, breach of contract (including any employment
agreement), breach of the implied covenant of good faith and fair dealing,
intentional or negligent infliction of emotional distress, intentional or
negligent misrepresentation, or defamation.

 

  5.4 Dr. Dur agrees that his Release includes claims which he did not know of
or suspect to exist at the time he signed this Agreement, and that the Release
extinguishes all known and unknown claims.

 

  5.5 However, this Release does not include any rights Dr. Dur may have: (1) to
test the knowing and voluntary nature of the Agreement under the Older Workers
Benefit Protection Act or (2) to workers’ compensation benefits; or (3) to
earned, banked or accrued but unused vacation pay; (4) to vested benefits under
any pension or savings plan; (5) to continued benefits in accordance with COBRA;
or (6) to unemployment insurance.

 

6.0 ARBITRATION: If either the Company or Dr. Dur decides to sue the other over
the enforceability of this Agreement, or for violating this Agreement, all such
claims will be determined through final and binding arbitration, rather than
through litigation in court. The arbitration will take place in the State of
Mississippi, using the rules of the American Arbitration Association. If the
Company or Dr. Dur wants immediate relief, before the arbitration is finished,
then either party may go to a court with jurisdiction over the dispute, and ask
the court for provisional injunctive or other equitable relief until the
arbitrator has issued an award or the dispute otherwise resolved. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction. The
Company and Dr. Dur agree that the prevailing party in the arbitration shall be
entitled to receive from the losing party reasonably incurred attorney’s fees
and costs incurred in enforcing this Agreement, except in any challenge by
Dr. Dur to the validity of this Agreement under the Age Discrimination in
Employment Act and/or Older Workers Benefit Protection Act.

 

4



--------------------------------------------------------------------------------

7.0 COVENANT NOT TO COMPETE: For a period of two years following his Separation
Date, Dr. Dur agrees that he shall not engage in any business, directly or
indirectly, either as a proprietor, stockholder (other than as a holder of less
than 5% of any class of the securities of a corporation registered under the
Securities Exchange Act of 1934, as amended), partner, officer, employee,
consultant or otherwise, and shall not provide his services in any way, to any
business in the continental United States, which competes with the Company’s
Ships Business (as hereinafter defined). The Company’s “Ships Business” means
any business engaged in the design, manufacture, modification, maintenance or
overhaul of ships or components thereof for the U. S. Government.

 

8.0 NON-INTERFERENCE: For a period of one year following his Separation Date,
Dr. Dur agrees that he will not (i) communicate or have contact with the
Company’s employees, suppliers, or customers, where such communication may
interfere with or otherwise disrupt the Company’s operations or its employment
or business relations with such persons, or (ii) solicit or offer to hire any
person employed by the Company, or who was so employed within six months of the
Separation Date.

 

9.0 NON-DISPARAGEMENT: Dr. Dur agrees that, following his Separation Date, he
shall not issue or communicate any statement that may be critical or disparaging
of the Company, its products, services, officers, directors of employees;
provided, however, that the foregoing shall not apply to truthful statements
made in compliance with legal process or governmental inquiry.

 

10.0 RETURN OF COMPANY PROPERTY: Dr. Dur agrees to return any and all Company
property and equipment he may have in his possession no later than the
Separation Date, except to the extent this Agreement explicitly provides to the
contrary.

 

11.0 FULL DISCLOSURE: Dr. Dur acknowledges that he is not aware of, or has fully
disclosed to the Company any matters for which he was responsible or came to his
attention as an employee, which might give rise to any claim or cause of action
against the Company, or the Company’s subsidiaries, affiliates, successors,
predecessors, assigns, officers, directors, employees and/or agents. Dr. Dur has
reported to the Company all work-related injuries, if any, that he has suffered
or sustained during his employment with the Company.

 

12.0 WITHHOLDING OF TAXES: The Company shall be entitled to withhold from any
amounts payable or pursuant to this Agreement all taxes as legally shall be
required (including, without limitation, United States federal taxes, and any
other state, city or local taxes).

 

5



--------------------------------------------------------------------------------

13.0 PERIOD FOR REVIEW AND CONSIDERATION OF AGREEMENT; ADVICE OF COUNSEL:
Dr. Dur agrees and understands that he has been given a period of twenty-one
calendar days from his receipt of this Agreement to review and consider this
Agreement before signing it. Dr. Dur further understands that he may use as much
of this review period as he wishes prior to signing; he can sign this Agreement
at any time prior to the expiration of the twenty-one calendar day period.
Dr. Dur is advised and encouraged to consult with his own legal counsel prior to
signing this Agreement.

 

14.0 RIGHT TO REVOKE AGREEMENT: Dr. Dur may revoke this Agreement within seven
(7) calendar days of signing it. Revocation can be made by delivering a written
notice of revocation to Mr. J. Michael Hateley, Corporate Vice President and
Chief Human Resources and Administrative Officer, Northrop Grumman Corporation,
1840 Century Park East, Los Angeles, California 90067. For this revocation to be
effective, written notice must be received by Mr. Hateley no later than 5:00
p.m. PDT on the seventh (7th) calendar day after Dr. Dur signs this Agreement.
If Dr. Dur revokes this Agreement, it shall not be effective or enforceable, and
Dr. Dur will not receive the benefits described in Section 3 of this Agreement.

 

15.0 NON-ADMISSION OF LIABILITY: Nothing contained herein shall be construed as
an admission by either Dr. Dur or by the Company of liability of any kind.

 

16.0 COOPERATION: Dr. Dur agrees that, for at least two years following his
separation from Northrop Grumman, he will reasonably cooperate with Northrop
Grumman requests for assistance in connection with serving as a witness or
providing information as to matters connected with his prior employment with
Northrop Grumman. The Company will pay any actual and reasonable travel expenses
incurred by Dr. Dur in providing such cooperation consistent with its policy for
reimbursing such expenses for actively employed officers of the Company.

 

17.0 BENEFITS ELIGIBILITY: Nothing in this Agreement alters the eligibility
rules of any benefit plan in which Dr. Dur participates.

 

18.0 SEVERABILITY: The provisions of this Agreement are severable, and if any
part of it is found to be illegal or invalid and thereby unenforceable, the
validity of the remaining parts, terms or provisions shall not be affected and

 

6



--------------------------------------------------------------------------------

shall remain fully enforceable. The unenforceable part, term or provision shall
be deemed not to be a part of this Agreement.

 

19.0 SOLE AND ENTIRE AGREEMENT: This Agreement sets forth the entire agreement
between the Company and Dr. Dur, and fully supersedes any and all discussions,
prior agreements or understandings between the parties pertaining to the subject
matter of this Agreement; provided however, that any agreements between the
Company and Dr. Dur relating to protection of Company trade secrets or
intellectual property shall not be superseded by this Agreement.

 

20.0 MODIFICATION: Once this Agreement takes effect, it may not be cancelled or
changed, unless done so in a document signed by both Dr. Dur and an authorized
Company representative.

 

21.0 GOVERNING LAW: This Agreement shall be interpreted and enforced in
accordance with the law of the State of Mississippi without regard to rules
regarding conflicts of law.

 

22.0 ADVICE OF COUNSEL; VOLUNTARY AGREEMENT:

 

DR. DUR ACKNOWLEDGES THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS, CONFER
WITH COUNSEL, AND CONSIDER ALL OF THE PROVISIONS OF THIS AGREEMENT

 

BEFORE SIGNING IT. HE FURTHER AGREES THAT HE HAS READ THIS AGREEMENT CAREFULLY,
THAT HE UNDERSTANDS IT, AND THAT HE IS VOLUNTARILY ENTERING INTO IT. DR. DUR
UNDERSTANDS AND ACKNOWLEDGES THAT THIS AGREEMENT CONTAINS HIS RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.

 

DATED:   JULY 26, 2005       By:   /S/    PHILIP A. DUR                        
      PHILIP A. DUR

 

DATED:   JULY 26, 2005       By:   /S/    J. MICHAEL HATELEY                    

NORTHROP GRUMMAN CORPORATION

J. MICHAEL HATELEY

CORPORATE VICE PRESIDENT

AND CHIEF HUMAN RESOURCES

AND ADMINISTRATIVE OFFICER

 

7